Citation Nr: 1537294	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for kidney cancer, claimed as due to in-service herbicide exposure.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  Among other decorations, he was awarded the Combat Infantry Badge.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department for Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the relevant period and exposure to herbicides is presumed.

2.  The most probative evidence of record is against a finding that the Veteran's kidney cancer is related to his military service.  


CONCLUSION OF LAW

The requirements for establishing service connection for kidney cancer, to include as due to exposure to herbicide, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in September 2010.

Concerning the duty to assist, the Veteran's service treatment records are on file, as are various post-service medical records. 

The Board notes that the Veteran was not afforded a VA examination in connection with his claim for service connection for kidney cancer, and no medical opinion has otherwise been obtained.  However, the evidence does not suggest, and the Veteran does not contend, that his kidney cancer manifested during service or within the year following discharge, or that it is related to service for reasons other than claimed herbicide exposure.  There is no competent evidence suggesting his disability is related to his military service.  Thus, the Board finds that obtaining a VA examination or opinion on this issue decided herein is not required.  See 38 C.F.R. § 3.159(c)(4)(2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

The Veteran asserts that he developed kidney cancer as a result of exposure to herbicides during his service in the Republic of Vietnam.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, if a veteran was exposed to an herbicide agent during military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Renal cancers are not among the diseases listed in 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran has been diagnosed with left ureteral transitional cell carcinoma (i.e. a cancer in the renal pelvis).  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether this condition is related to service.

The Veteran alleges that his cancer is due to herbicide exposure while serving in     the Republic of Vietnam.  Although his exposure to herbicides is conceded, as     noted above, his cancer is not a disability included in the list of disabilities that are presumed to be related to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Accordingly, the presumptive provisions of 38 C.F.R. § 3.307(a)(6) and 3.309(e) are not for application. 

However, when a veteran is not found to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine whether service connection may be established on the direct basis with proof of actual causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran does not contend and the evidence does not suggest that his kidney cancer arose in service.  In this regard, the Veteran's service treatment records are negative for findings or diagnoses pertaining to kidney cancer or any genitourinary disability.  The Veteran's July 1970 separation examination revealed no abnormalities with the Veteran's genitourinary system, and urinalysis was negative.

The post-service clinical evidence of record indicates that the Veteran was initially diagnosed with kidney cancer in February 2005.  He has undergone a number of procedures to remove tumors and to monitor any progression of the disease.  None of these records suggest the Veteran's cancer is related to service or herbicide exposure.  

Thus, as the cancer was not shown in service or manifested to a compensable degree within one year following discharge from service, competent evidence is needed to establish an etiological link between the condition and the Veteran's military service.  However, there is no medical evidence suggesting such a relationship.

Specifically, as noted above, none of the medical evidence of record suggests the Veteran's cancer is related to his service, to include herbicide exposure therein.  Moreover, in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  In the latest report from April 2014, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and renal cancer (kidney and renal pelvis).  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014).  Thus, NAS has not found a link between renal cancers and herbicide exposure.

While the Veteran believes that his current disability is connected to in-service herbicide exposure, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology        of renal cancers are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of   his disability is not competent medical evidence.  

In summary, kidney cancer was not shown in service or for many years thereafter.  Additionally, there is no competent evidence suggesting the Veteran's disability is related to herbicide exposure in service, and there is no evidence suggesting the Veteran's kidney cancer is otherwise related to service.  Thus, the preponderance of the evidence is against the claim, and service connection for kidney cancer is denied.  

In reaching the conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against  the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for kidney cancer is denied.  



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


